Case 1:18-cv-12259-RBK-KMW Document 35 Filed 09/24/19 Page 1 of 2 PageID: 1154




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  LISA HOOD, et al.,                      HONORABLE ROBERT B. KUGLER

                    Plaintiffs,
                                               Civil Action No.
        v.                                    18-12259 (RBK/KMW)

  VICTORIA CROSSING TOWNHOUSE
  ASSOCIATION, et al.                             AMENDED ORDER

                     Defendants.


      This matter having come before the Court by way of its Order

to Show Cause why Plaintiff's counsel, Joshua Louis Thomas, Esq.,

should not be enjoined from filing any further complaint, lawsuit,

or petition, which pertains to or references any prior foreclosure

action, in the United States District Court for the District of

New Jersey, without prior authorization of the Court [Docket Item

23]; Mr. Thomas having filed a response to such Order to Show Cause

 [Docket Item 28]; Defendants having filed letters with regard to

Mr. Thomas' response [Docket Items 30, 31, & 33]; the Court having

held a Show Cause Hearing, on the record, on September 13, 2019;

for the reasons explained on the record during the Show Cause

Hearing of September 13, 2019; and for good cause shown;
                     f'l
     IT IS this 2.,3     day of September   2019, hereby

      ORDERED that Joshua Louis Thomas,         Esq.,   shall be,   and is

hereby,      ENJOINED from filing any further complaint,      lawsuit,   or

petition, which pertains to or references any prior foreclosure
Case 1:18-cv-12259-RBK-KMW Document 35 Filed 09/24/19 Page 2 of 2 PageID: 1155
